DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1 – 3,  7 – 18 and 20  by the amendment submitted by the applicant(s) filed on April 22, 2022.  Claims 1 – 20 are pending in this application.

Claim Rejections - 35 USC § 112
The previous 112(b) paragraphs rejections of claims 1 – 20 are withdrawn due the current amendments.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 7 recites an optical device structure including the specific structure limitation of no two emitters, of a same group of the plurality of emitter groups, are nearest neighbors, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.

Claim 14 recites a vertical cavity surface emitting laser (VCSEL) array structure including the specific structure limitation of no two VCSELs, of a same group of the plurality of groups of VCSELs, are nearest neighbors, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
The closest art:  Xu (WO2019/040506) discloses a multilayer interconnect is described which enables electrically connecting a complex distribution of VCSEL or other light emitter elements in a large high-density addressable array. The arrays can include many groups of VCSEL elements interspersed among each other to form a structured array. Each group can be connected to a contact pad so that each group of light emitter elements can be activated separately.  The prior art failed to teach or suggest no two emitters, of a same group of the plurality of groups of VCSELs, are nearest neighbors (claims 1 and 7) and no two emitters, of a same group of the plurality of emitter groups, are nearest neighbors (claim  14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


       /Delma R Fordé/Examiner, Art Unit 2828          





/TOD T VAN ROY/Primary Examiner, Art Unit 2828